United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2044
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Dusty A. Peoples

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 10, 2017
                              Filed: April 24, 2017
                                 ____________

Before SMITH,1 GRUENDER, and BENTON, Circuit Judges.
                           ____________

GRUENDER, Circuit Judge.

      Dusty A. Peoples pleaded guilty to being a felon in possession of a firearm,
conditioned on his right to appeal the denial of his motion to suppress evidence
obtained from the search of a motel room where he was staying. Because the search

      1
       The Honorable Lavenski R. Smith became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on March 11, 2017.
warrant was based on evidence discovered by law enforcement officers while
assisting motel management in lawfully evicting Peoples, we affirm.

       On March 26, 2015, Kansas City Police Department (“KCPD”) Officer Bobbi
King was working undercover at the Crown Lodge, a motel on the edge of town that
has suffered from a rash of criminal activity in recent years. On that particular
morning, Officer King spotted a silver Toyota Camry in the motel parking lot that had
been reported stolen. Accordingly, she proceeded to conduct surveillance on the
vehicle. Officer King eventually observed two individuals, a male and a female,
come out of Room 114 and approach the Camry. The woman threw a bag into the
car, had a conversation with the man across the vehicle, and then drove out of the
parking lot. Officer King followed the Camry to Independence, Missouri, where she
arrested the female suspect—later identified as Melissa Tully—for possession of a
stolen automobile. After the arrest, police found ammunition and an empty gun
holster inside the vehicle, and Tully informed officers that a gentleman by the name
of “Dusty” had spent the night with her in Room 114.

       Meanwhile, Officer Deryck Galloway was dispatched to the Crown Lodge to
advise management of the criminal activity on premises and to determine the identity
of the male from Room 114. After arriving at the motel, Officer Galloway informed
the clerk on duty that a stolen car had been observed leaving the Crown Lodge
parking lot and that, while one person had been arrested, there was still a young man
associated with the vehicle inside Room 114. In response, the clerk handed Officer
Galloway a key to Room 114 so that he could evict the occupants. Either
immediately before or after this conversation, Officer Galloway learned that police
had recovered ammunition and an empty holster from the stolen vehicle and that the
male suspect in Room 114 was named Dusty.

     Officer Galloway then went to Room 114 accompanied by other officers,
knocked on the door several times, and announced that he was with the police.

                                         -2-
Receiving no response, he used the key to enter the room and found Peoples lying on
the bed. He also noticed a loaded handgun magazine on the floor next to the bed and
what appeared to be narcotics on the night stand. Peoples was then taken into
custody. Based on the evidence observed in plain view during the eviction, police
obtained a search warrant for the room, where they discovered and seized a Glock 42
pistol along with an array of stolen electronics. Peoples was subsequently indicted
for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

       Peoples moved to suppress all evidence obtained as a result of the initial police
entry into the motel room, which he claimed was an unlawful warrantless search that
tainted the subsequent search warrant as fruit of the poisonous tree. See Wong Sun
v. United States, 371 U.S. 471, 484 (1963). After conducting an evidentiary hearing,
the magistrate judge recommended denying the motion, finding no Fourth
Amendment violation because a valid eviction terminates a hotel guest’s reasonable
expectation of privacy in the room. Here, “the motel management was justified in
evicting the occupants of Room 114 . . . [because] Missouri law allows a hotel to eject
a person when the hotel operator reasonably believes that the person is using the
premises for an unlawful purpose.” See Mo. Rev. Stat. § 315.075(3). The district
court2 adopted this analysis in full. Peoples then entered into a plea agreement with
the Government, in which he reserved the right to appeal the denial of his motion to
suppress, and was sentenced to 46 months’ imprisonment. He timely appeals, arguing
that the Fourth Amendment compels us to reverse the denial of his motion to
suppress.

       “In considering [the] denial of a motion to suppress evidence, we review the
district court’s conclusions of law de novo and its factual findings for clear error.”


      2
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
Sarah W. Hays, Chief Magistrate Judge for the Western District of Missouri.

                                          -3-
United States v. Molsbarger, 551 F.3d 809, 811 (8th Cir. 2009) (internal quotation
marks and citation omitted). The parties agree that the Fourth Amendment’s
“protection against unreasonable searches and seizures extends to a person’s privacy
in temporary dwelling places such as hotel or motel rooms.” United States v. Conner,
127 F.3d 663, 666 (8th Cir. 1997). However, “once a guest has been justifiably
expelled, the guest is without standing to contest an officer’s entry into his hotel room
on Fourth Amendment grounds.” Young v. Harrison, 284 F.3d 863, 867 (8th Cir.
2002). As we explained in United States v. Rambo, this is true because, upon
eviction, “the rental period . . . terminate[s] . . . [and] control over the hotel room
revert[s] to management.” 789 F.2d 1289, 1295-96 (8th Cir. 1986). Rambo and
subsequent cases make clear that the justification for such evictions may come from
state statutes authorizing the removal of guests under certain circumstances. See, e.g.,
id. at 1294 (holding that Minnesota’s undesirable guest statute justified officers’ entry
into a hotel room); United States v. Bohmont, 413 F. App’x 946, 950-51 (8th Cir.
2011) (unpublished) (per curiam) (reaching same conclusion based on Mo. Rev. Stat.
§ 315.075). Thus, it is significant that, under Missouri law, “[a]n owner or operator
of a hotel may eject a person from the hotel and notify the appropriate local law
enforcement authorities [if] . . . [he or she] reasonably believes that the individual is
using the premises for an unlawful purpose.” Mo. Rev. Stat. § 315.075(3).

      Peoples effectively advances two arguments in favor of suppression. First, he
suggests that the KCPD attempted to circumvent the Fourth Amendment by acting
through a private citizen to conduct a “warrantless search” of Room 114. Tying this
doctrine to the lodging context, Peoples invokes Stoner v. California, in which the
Supreme Court held that hotel clerks cannot consent to the search of a guest’s room.
376 U.S. 483, 489-90 (1964). While this is undoubtedly true, the record does not
support Peoples’s efforts to frame the KCPD’s initial entry into Room 114 as a
search. Rather, the magistrate judge determined that the motel clerk handed Officer
Galloway a key for the purpose of effecting an eviction, not to conduct a search.
Peoples does not contest this finding, and in fact, he concedes that “the motel

                                          -4-
management provided Officer Galloway a key to Room 114 to evict the occupants
inside the room.”3 Thus, this is a very different situation from the invalidated search
in Stoner, which occurred after a hotel clerk granted police access to a room rented
by a robbery suspect, who was absent at the time, for the express purpose of
conducting a search. See id. at 484-86. As such, Peoples’s first argument fails.

        Second, Peoples contends that, even if Stoner does not require reversal, the
initial police entry into Room 114 was unlawful because his eviction was neither
“justified” nor “proper” under Missouri law. See Molsbarger, 551 F.3d at 811
(“Justifiable eviction terminates a hotel occupant’s reasonable expectation of privacy
in the room.” (emphasis added) (citations omitted)); Young, 284 F.3d at 869 (“[W]hen
a hotel guest is properly evicted he loses the Fourth Amendment’s protection against
warrantless entry.” (emphasis added)). Specifically, Peoples argues that section
315.075 cannot be read to authorize evictions of guests that result from police reports
of illicit conduct to hotel management. The genesis of such evictions, he suggests,
must come from innkeepers independently.

       We acknowledge the potential for abuse when police provide the impetus for
evictions under section 315.075. For example, it is possible that an officer might
provide motel management with misleading information about a guest to cause an
eviction as an end-around to the warrant process. However, just as we cannot blindly
defer to police reports of suspected criminal activity, neither can we interpret section
315.075 to require innkeepers to ignore police warnings of illicit conduct on hotel
premises. Instead, we must look to the specific facts behind police-initiated evictions.



      3
        As we have often noted, a party’s failure to raise a contention in its appellate
brief is deemed an abandonment of that issue. See, e.g., United States v. Aldridge,
561 F.3d 759, 765 (8th Cir. 2009) (citing Fed. R. App. P. 28(a)(6)). This principle
applies even more forcefully when a party makes a concession before this court. See
United States v. DePuew, 889 F.2d 791, 794 (8th Cir. 1989).

                                          -5-
       Peoples does not offer, and the record does not betray, any evidence of bad
faith on the part of the KCPD. In fact, Officer Galloway did not so much as suggest
that the clerk should evict Peoples. Rather, the record demonstrates that, in giving
the key to Officer Galloway, the clerk wanted the occupants of Room 114 removed.
Further, this desire was justified under Missouri law because the clerk had a
reasonable belief that the occupants of Room 114 were using motel premises for an
unlawful purpose, given Officer Galloway’s report that they had kept a stolen vehicle
in the Crown Lodge parking lot and that Peoples’s associate had been arrested for her
role in this offense.

       In a similar vein, Peoples claims that “emergency or exigent circumstances” are
required for the “warrantless search” of motel rooms under section 315.075 and
similar state statutes. As an initial matter, it bears repeating that the initial entry into
the motel room was not a search but an eviction. Moreover, just because we have
held that “[d]isruptive, unauthorized conduct in a hotel room invites intervention from
management and termination of the rental agreement,” Molsbarger, 551 F.3d at 811,
it does not logically follow that there are not other circumstances in which the control
over a room reverts to hotel management. In Missouri, section 315.075 expressly
provides for evictions based on a reasonable belief of illicit activity. The statute does
not require emergency or exigent circumstances for such an eviction, and we decline
to impose this condition where the state legislature chose not to do so. As such, we
find that Officer Galloway’s entry into Room 114 was for the lawful purpose of
effecting Peoples’s eviction and that the evidence observed during this initial entry
was a valid basis for the subsequent search warrant, which Peoples does not otherwise
challenge.

      Accordingly, the district court did not err in denying Peoples’s motion to
suppress, and we affirm his conviction.
                      ______________________________



                                            -6-